          Case 1:19-cv-02127-VEC Document 38 Filed 08/07/19 Page 1 of 1



     quinn emanuel            trial lawyers | los angeles
     865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100




                                                                                                    WRITER'S DIRECT DIAL NO.
                                                                                                                213-443-3332

                                                                                                   WRITER'S EMAIL ADDRESS
                                                                                        crystalnixhines@quinnemanuel.com

August 7, 2019

VIA ECF

Hon. Judge Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

       Re:       EMI April Music Inc. v. West, Case No. 1:19-cv-02127-VEC

Dear Judge Caproni:

       This responds to the August 6 letter from Plaintiff EMI’s counsel to the Court in
connection with its motion for a preliminary injunction to bar Defendants from continuing to
pursue their rights as plaintiffs in the first-filed action pending in the Central District of
California.

         We are puzzled by how our responding to EMI’s filings in that case, including its
removal petition and its motion to dismiss the case or transfer it here, which the parties
mentioned at the June 27, 2019 Case Management Conference, and to which we have a duty to
file, threatens EMI with irreparable harm. Nor do we understand why EMI believes that its
rights and preferences concerning the venue and law that should govern the dispute are not
already squarely before the federal district courts in both New York and California, such that it
was necessary for EMI to re-package these issues in the form of a motion for injunctive relief
and generate further briefing and burdens on the Court. Nonetheless, to spare the Court
additional briefing, we will address their arguments in our opposition to EMI’s motion, due on
August 14, 2019.

                                                 Respectfully submitted,

                                                 QUINN EMANUEL URQUHART & SULLIVAN, LLP

                                                 /s/ Crystal Nix-Hines
                                                 Crystal Nix-Hines
cc: all counsel of record

     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
